Citation Nr: 0027851	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$27,922.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.  

This matter arises from various decisions rendered since June 
1998 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (Committee) at the Cleveland, Ohio, 
Regional Office (RO).  In the aggregate, these held that 
waiver of recovery of the overpayment at issue was precluded 
because the veteran had been guilty of bad faith in the 
creation of the overpayment.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  At the time the veteran applied for improved disability 
pension benefits in December 1993, he reported that his 
family's only income was from public assistance.

2.  The veteran was awarded improved disability pension 
benefits by VA effective January 1, 1994, based upon 
permanent and total disability and no countable family 
income.  

3.  In early 1997, VA discovered that the veteran's spouse 
had earned $705 during 1994.

4.  In March 1998, the veteran submitted information that 
indicated that his spouse had earnings of $5,200 in 1995, 
$10,599 in 1996, more than $25,000 in 1997, and more than 
$15,000 in 1998.  Based upon this information, the veteran's 
pension benefits were retroactively reduced effective 
February 1, 1994; the overpayment at issue was created.  

5.  The veteran's failure to report his spouse's income was 
not due to an intent on his part to seek unfair advantage 
with knowledge of the likely consequences.   

6.  The veteran was at fault in the creation of the 
overpayment for failing to notify VA of his spouse's income.

7.  The veteran's monthly family income currently exceed his 
family's monthly expenses by approximately $192.  

8.  Recovery of the overpayment at issue would not result in 
undue economic hardship.  

9.  Collection of the indebtedness would not defeat the 
purpose for which the disability compensation program is 
intended.  

10.  The veteran's failure to make restitution would result 
in his unfair financial gain.

11.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
disability compensation benefits from VA.


CONCLUSIONS OF LAW

1.  The creation of the overpayment of improved disability 
pension benefits in the amount of $27,922 did not involve 
fraud, willful misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.963(a) (1999). 

2.  Waiver of recovery of the overpayment of improved 
disability pension benefits in the amount of $27,922 would be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Committee initially denied the veteran's waiver 
claim under the standard of equity and good conscience, it 
appears from a November 1998 memorandum that the Committee 
later reconsidered and determined that the veteran had 
demonstrated bad faith in the creation of the overpayment now 
at issue.  Such a finding constitutes a bar to entitlement to 
waiver under 38 U.S.C.A. § 5302(c).  However, notwithstanding 
the Committee's ultimate finding in this regard, the Board 
must render an independent determination on this threshold 
question.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith requires an 
intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  
After reviewing the evidence of record, the Board is unable 
to find that the veteran's actions can be attributed to an 
intent on his part to seek unfair advantage with knowledge of 
the likely consequences.  There is nothing of record showing 
that the veteran actually misreported his wife's income, only 
that he failed to report her income once she became employed.  
Under these particular circumstances, the Board does not 
believe that the veteran can be charged with an intent to 
seek unfair advantage as required for a finding of bad faith.  
Because there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  

The next question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the indebtedness.  In this regard, there shall 
be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis that of VA, whether collection 
of the debt would deprive the debtor and his family of life's 
basic necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
the improved disability pension benefits program resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation. 

As previously noted, the indebtedness at issue resulted from 
the appellant's failure to timely notify VA of his wife's 
earnings during calendar years 1994 through 1997.  But for 
this, the overpayment at issue would not have been created.  
While the Board has been unable to find an intent to take 
unfair advantage, the Board does believe that the veteran 
must be assigned fault in the creation of the overpayment.  
Various VA communications to the veteran over the period in 
question regularly advised him that his pension award was 
based on his income and his spouse's income.  These 
communications also informed the veteran of his obligation to 
report any changes income.  The evidence of record does not 
support any contention by the veteran that he notified the VA 
of the additional income.  Instead, he continued to receive 
and accept the pension payments in an amount he knew, or 
should have known, he was not entitled to.  Under the 
circumstances, the Board finds that the veteran must be 
assigned fault in the creation of the debt.  

The Board must next consider whether collection of the 
overpayment would deprive him and his family of life's basic 
necessities.  On the most recent VA Form 20-5655 submitted by 
the appellant in September 1998, he reported that his 
family's monthly net income totaled $1,830 while his family's 
monthly expenses totaled $1,638.  This would seem to indicate 
that the veteran has a monthly positive cash flow of 
approximately $192.  The Board notes that part of the monthly 
expense amount is for payments to other creditors.  While 
recognizing that monthly expenses and income may vary to some 
degree, the Board does not believe that collection of the 
indebtedness at issue would subject the veteran and his 
family to undue economic hardship.  

Further, given the purpose of the VA pension program to 
provide benefits for certain veteran's whose income are below 
certain levels, failure to collect the indebtedness would 
defeat the purpose for which the VA pension program is 
intended and would result in unfair financial gain to the 
veteran.  The Board also notes that there is no evidence that 
the veteran relinquished a valuable right or otherwise 
incurred a legal obligation in reliance on the pension 
payments which are the subject of the overpayment.  

In sum, the Board is compelled to find that entitlement to a 
waiver of the collection of the overpayment in question is 
not warranted under the principles of equity and good 
conscience. 

ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

